MEMORANDUM **
Plaintiffs-appellants, former employees of Lucky/American Stores’ Fullerton warehouse, appeal from (1) the denial of their motion to file a second amended complaint; (2) summary judgment in favor of the defendants; and (3) the award of attorney’s fees to the defendants. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm for the reasons stated by the district court in its orders of October 27, 1999, November 9, 1999, and January 24, 2000, respectively.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts in this circuit except as provided by Ninth Circuit Rule 36-3.